

115 HRES 893 IH: Recognizing the memorials and monuments to the Katyn Massacre are important historical reminders of the heinous acts that took the lives of approximately 22,000 innocent Polish prisoners of war at the order of Joseph Stalin.
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 893IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Sires (for himself and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the memorials and monuments to the Katyn Massacre are important historical reminders of
			 the heinous acts that took the lives of approximately 22,000 innocent
			 Polish prisoners of war at the order of Joseph Stalin.
	
 Whereas nearly 10,000,000 Americans today claim Polish ancestry, providing unwavering support for close United States-Poland relations;
 Whereas Poland is a valued ally in the North Atlantic Treaty Organization, and over 2,000 United States military personnel are deployed in various operations in Poland;
 Whereas Poles have been an integral part of America’s history, settling in the United States before American independence, where Polish generals Taddeus Kosciuszko and Casimir Pulaski bravely fought for independence and freedom for both the United States and Poland;
 Whereas Poland was invaded and occupied by Nazi Germany and the Soviet Union in World War II, and many Polish-Americans were refugees from the devastation of World War II and the persecution created by the dual occupation of Poland by Nazi Germany and Soviet Russia;
 Whereas in 1940 in the Katyn Forest and NKVD headquarters in nearby Smolensk, Russia, 22,000 Polish prisoners of war were murdered on the orders of Joseph Stalin, including Chief Rabbi of the Polish Army Baruch Steinberg, and over 400 other Jewish servicemen of the Polish armed forces;
 Whereas until the 1990s, the Soviet Union denied its implication in the crime and worked to cover up the atrocities committed during the Katyn Massacre;
 Whereas in 1951, the House of Representatives established a Select Committee to Conduct an Investigation and Study of the Facts, Evidence, and Circumstances of the Katyn Forest Massacre;
 Whereas the Committee determined unanimously that the Soviet Union was responsible for the executions, and recommended a trial before the International World Court of Justice;
 Whereas memorials have been erected around the country to honor the tens of thousands of victims of the Katyn Massacre, including in Baltimore, Maryland, Niles, Illinois, Doylestown, Pennsylvania, and Jersey City, New Jersey; and
 Whereas these memorials stand as an irreplaceable reminder for not only Polish-Americans, but all Americans of the crimes committed by totalitarian regimes: Now, therefore, be it
	
 that the House of Representatives— (1)recognizes the memorials and monuments to the Katyn Massacre are important historical reminders of the heinous acts that took the lives of approximately 22,000 innocent Polish prisoners of war at the order of Joseph Stalin; and
 (2)applauds the sacrifices and contributions of Polish-Americans to the prosperity, diversity, and strength of the United States.
			